NO. 07-10-00164-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL A
 

SEPTEMBER
28, 2010
 

 
NYLES MARTIN, APPELLANT
 
v.
 
CACV OF COLORADO, LLC, APPELLEE 

 

 
 FROM THE COUNTY COURT AT LAW NO. 3
OF LUBBOCK COUNTY;
 
NO. 2008-561,931; HONORABLE JUDY C. PARKER, JUDGE

 

 
Before CAMPBELL
and HANCOCK and PIRTLE, JJ.
 
 
MEMORANDUM OPINION
 
Appellant,
Nyles Martin, has filed a motion to dismiss this
appeal because he no longer desires to pursue it.  No decision of this Court having been
delivered to date, we grant the motion. 
Accordingly, the appeal is dismissed. 
See Tex. R. App. P. 42.1(a)(1).  While Martin’s
motion requests that costs be charged to the party incurring them, there is no
valid agreement of the parties to allocate costs in this manner.  See Tex.
R. App. P. 6.6.[1]  Therefore, all costs related to this appeal
are assessed against appellant.  See
Tex. R. App. P. 42.1(d).[2]  If dismissal will prevent appellee
from seeking relief to which it would otherwise be entitled, the Court directs appellee to file a timely motion for rehearing.  No motion for rehearing from appellant will
be entertained.
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice




[1] An agreement of the parties or
their counsel concerning an appellate court proceeding must be writing and
signed by the parties or their counsel. 
Id.
 


[2] Absent a valid agreement of the parties, the Court
will tax costs against the appellant.  Id.